Citation Nr: 1722101	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a dental disability, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1990 to February 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of this case was subsequently transferred to the RO in Roanoke, Virginia. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for dental treatment purposes has been raised, as the November 2016 VA examiner found the Veteran's current dental problems were related to her in-service dental implant surgery.  However, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  A September 2004 rating decision denied the claim of entitlement to service connection for a dental disability for purposes of compensation; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to unestablished facts necessary to substantiate the claim.  



CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of entitlement to service connection for a dental disability for purposes of compensation.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of her claim.  The record reflects that all service treatment records (STRs) have been obtained.  Additionally, a VA examination was provided in November 2016, and a medical opinion was obtained at that time.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the November 2016 VA medical examination and opinion are adequate for adjudication purposes, because they provide the results of a thorough oral assessment and the medical opinion is supported by a complete rationale.  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to a VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for a dental disability in a September 2004 rating decision, based on the determination that the Veteran did not have a current dental disease or disability in accordance with 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Since that time, the Veteran has not provided any evidence indicating she presently has a dental disease or disability in accordance with the above-noted regulation.  

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs indicate she entered active duty edentulous.  Thereafter, the Veteran underwent dental implant surgery, wherein individual implants were surgically placed in order to replace each of her missing teeth with permanently affixed crown moldings.  However, the Veteran did not obtain the crown moldings, but rather was provided with a temporary denture.  Since that time, the Veteran has experienced a deterioration of the underlying implanted posts, which has resulted in infections, swelling and pain.  

During a recent November 2016 VA examination, the examiner determined the Veteran's current dental problems are the result of improperly restored restorations in service.  However, the examiner also indicated the Veteran did not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate.  Although the Veteran was noted to have broken, loose and nonfunctioning implants, which the examiner found was the cause of her gum tissue inflammation and pain, the record shows her teeth can be restored at the VA dental clinic.  As noted above, replaceable missing teeth are not considered disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to a VA dental examination or outpatient dental treatment.  See 38 C.F.R. § 3.381.  Although the Veteran has provided new evidence, this evidence is not considered material, because it does not relate to an unestablished fact necessary to substantiate the claim.  More specifically, the Veteran was previously denied service connection because the evidence failed to establish a current dental disease or disability for which compensation benefits could be authorized.  To date, she has still not provided any evidence to substantiate this previously missing element of her claim.  As such, reopening of her claim is not warranted.  






ORDER

New and material evidence having not been presented, reopening of the claim for service connection for a dental disability for purposes of compensation is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


